Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/167,518 filed on February 16, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Package Substrate and Semiconductor Package With Improved Bonding Reliability, and Comprising the Same”.

Election/Restrictions
6.	Applicant’s election with traverse of claims 1-22 w.r.t. to species IV (Fig. 7) in the reply filed on 02/16/2022 is acknowledged.
7.	Per the applicant’s remark w.r.t. to the species restrictions of the inventions has been considered, therefore, the restriction requirement dated on 02/16/2022 has been withdrawn.

Close of Prosecution on the Merits
8.	The following claims 1, 8, 12, 22 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness due to lack of antecedent basis. Or, the applicant further requires to amend/rephrase the claim languages as underlined.
Claim 1. (As interpreted) A package substrate comprising:
a first insulating layer having an upper surface and a lower surface which are opposite to each other;
a first redistribution wiring buried in the first insulating layer;
a first bonding pad including a lower surface which is connected to a corresponding portion of the first redistribution wiring and is disposed on the upper surface of the first insulating layer, and a first bonding surface opposite to the lower surface of the first bonding pad; and
a second, elevated, bonding pad disposed on the upper surface of the first insulating layer, the second, elevated, bonding pad including:
a metal layer disposed on the upper surface of the first insulating layer and connected to a corresponding portion of the first redistribution wiring, and
a second bonding pad layer having a lower surface which is connected to the metal layer and a second bonding surface which is opposite to the lower surface of the second bonding pad layer,
wherein the metal layer and the second bonding pad layer are stacked on each other such that the metal layer is disposed between the upper surface of the first insulating layer and the lower surface of the second bonding pad layer, and
wherein the second bonding surface of the second bonding pad layer is higher than the first bonding surface of the first bonding pad.
Claim 8. (As interpreted) The package substrate of claim 3,
wherein the second, elevated, bonding pad is one of a plurality of elevated bonding pads which are spaced apart from each other,
wherein, when the package substrate is viewed from a plan view, the plurality of elevated bonding pads are arranged in a first direction, and a lengthwise direction of the second insulating layer is parallel to the first direction, and
wherein the second insulating layer surrounds a side surface of a second bonding pad layer of each of the plurality of elevated bonding pads.
Claim 12. (As interpreted) The semiconductor package of claim 11,
wherein the second, elevated, bonding pad is one of a plurality of elevated bonding pads which are disposed on the upper surface of the first insulating layer, and the second upper chip pad is one of a plurality of upper chip pads of the second semiconductor chip, and
wherein when the semiconductor package is viewed from a plan view, the plurality of elevated bonding pads of the package substrate are arranged in a first direction, and the plurality of upper chip pads of the second semiconductor chip are arranged in the first direction.
Claim 22. (As interpreted) The semiconductor package of claim 19, 43SAM-58259
wherein the second, elevated, bonding pad is one of a plurality of elevated bonding pads,
wherein the second chip pad of the semiconductor chip is one of a plurality of chip pads of the semiconductor chip,
wherein when the semiconductor package is viewed from a plan view, the plurality of elevated bonding pads are arranged in a first direction, and the plurality of chip pads are arranged in the first direction, and
wherein a straight line connecting the center of the second chip pad to the center of the second bonding pad layer is perpendicular to the first direction.

9.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
10.	Claims 1-22 would be considered allowable when above mentioned claim languages in section 8 as underlined be considered.
11.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a package substrate, comprising:
....
the second bonding surface of the second bonding pad layer is higher than the first bonding surface of the first bonding pad;

The following is an examiner’s statement of reasons for allowance:
Claim 11: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor package, comprising:
....
 a second bonding pad layer which is disposed on the metal layer and has a second bonding surface higher than the first bonding surface of the first bonding pad;

The following is an examiner’s statement of reasons for allowance:
Claim 19: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor package, comprising:
....
a second bonding pad layer which is disposed on the metal layer and has a second bonding surface higher than the first bonding surface of the first bonding pad;

12. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art reference, Park et al. (US 2012/0273960 A1) is hereby cited as the prior art. Fig. 2b of Park et al. either by itself or in combination with other arts does not teach: the above quoted limitations in section 11 for claims 1, 11 and 19. Thus, the applicant’s claims are determined to be novel and non-obvious.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819